Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The Lack of Unity

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-6, is drawn to a polycondensation catalyst for producing polyester by an esterification reaction or a transesterification reaction of a dicarboxylic acid or an ester-forming derivative thereof and a glycol, wherein the polycondensation catalyst comprises particles of a water- insoluble or hardly water-soluble phosphate having on the surfaces a coating layer of titanic acid in an amount of 0.1 to 100 parts by weight in terms of TiO2 per 100 parts by weight of the phosphate.

  Group II, claims 7-8, is drawn to a polyester comprising the polycondensation  
catalyst according to claim 1.

 Group III, claims 9-12, is drawn to a method for producing polyester, comprising  subjecting a dicarboxylic acid or an ester-forming derivative thereof and a glycol to polycondensation by an esterification reaction or a transesterification reaction in the presence of the polycondensation catalyst according tclaim 1.photosensor comprising the image according to claim 1.

 Group IV, claim 13, is drawn to a method for producing a polycondensation catalyst for producing polyester, comprising: while maintaining a water slurry containing water-insoluble or hardly water-soluble particles of a phosphate at a temperature in the range of 5 to 1000C, adding to the water slurry a titanium compound in an amount of 0.1 to 100 parts by weight in terms of TiO2 relative to 100 parts by weight of the phosphate, and adding an alkali to the resulting mixture to hydrolyze the titanium compound at a pH in the range of 3 to 12 to form a coating layer of titanic acid on the surfaces of the particles of the phosphate; drying and disintegrating the particles of the phosphate having the coating layer on the surfaces.



A.	The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  

	The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“ requirement of unity of invention ”).
	PCT Rule 13.2 states “ Where a group of  inventions is claimed in one and the same 	international application, the requirement of unity of invention referred to in Rule 13.1 	shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same  or corresponding special technical features. The expression “ special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
	
	In the instant case, the invention of Group I is directed to the polycondensation catalyst for producing polyester by an esterification reaction or a transesterification reaction of a dicarboxylic acid or an ester-forming derivative thereof and a glycol, wherein the polycondensation catalyst comprises particles of a water- insoluble or hardly water-soluble phosphate having on the surfaces a coating layer of titanic acid in an amount of 0.1 to 100 parts by weight in terms of TiO2 per 100 parts by weight of the phosphate, while the invention of Group II is directed to the polyester comprising the polycondensation catalyst according to claim 1.
According to (CA 909998), it has described hexafluoro germanates as polycondensation catalysts in the production of linear polyesters; this has a different polycondensation catalyst and different polyester products from the invention of Group I. Therefore, there is no special technical feature of Group II required in Group I. There is no single general inventive concept and no unity of invention for the method or the processes as defined in 37 CFR 1.475.

	In the instant case, the invention of Group I is directed to the polycondensation catalyst for producing polyester by an esterification reaction or a transesterification reaction of a dicarboxylic acid or an ester-forming derivative thereof and a glycol, wherein the polycondensation catalyst comprises particles of a water- insoluble or hardly water-soluble phosphate having on the surfaces a coating layer of titanic acid in an amount of 0.1 to 100 parts by weight in terms of TiO2 per 100 parts by weight of the phosphate, while the invention of Group III is directed to the method for producing polyester, comprising subjecting a dicarboxylic acid or an ester-forming derivative thereof and a glycol to polycondensation by an esterification reaction or a transesterification reaction in the presence of the polycondensation catalyst according claim 1.photosensor comprising the image according to claim 1.
According to (CA 909998), it has described hexafluoro germanates as polycondensation catalysts in the production of linear polyesters; this has a different polycondensation catalyst and different polyester products from the invention of Group I. Therefore, there is no special technical feature of Group III required in Group I. There is no single general inventive concept and no unity of invention for the method or the processes as defined in 37 CFR 1.475.

	In the instant case, the invention of Group III is directed to the method for producing polyester, comprising subjecting a dicarboxylic acid or an ester-forming derivative thereof and a glycol to polycondensation by an esterification reaction or a transesterification reaction in the presence of the polycondensation catalyst according claim 1.photosensor comprising the image according to claim 1, while  the invention of Group IV is directed to the method for producing a polycondensation catalyst for producing polyester, comprising: while maintaining a water slurry containing water-insoluble or hardly water-soluble particles of a phosphate at a temperature in the range of 5 to 1000C, adding to the water slurry a titanium compound in an amount of 0.1 to 100 parts by weight in terms of TiO2 relative to 100 parts by weight of the phosphate, and adding an alkali to the resulting mixture to hydrolyze the titanium compound at a pH in the range of 3 to 12 to form a coating layer of titanic acid on the surfaces of the particles of the phosphate; drying and disintegrating the particles of the phosphate having the coating layer on the surfaces.
According to (CA 909998), it has described hexafluoro germanates as polycondensation catalysts in the production of linear polyesters; this has a different polycondensation catalyst and different polyester products from the invention of Group IV. Therefore, there is no special technical feature of Group III required in Group IV. There is no single general inventive concept and no unity of invention for the method or the processes as defined in 37 CFR 1.475.

	37 CFR 1.475 states that a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combination of categories:
a.	A product and a process specially adapted for the manufacture of said product; or
       b.	A product and a process of use of said product; or
       c.	A product, a process specially adapted for the manufacture of the said 
product, and a use of the said product; or
d.	A process and an apparatus or means specially designed for carrying out the said process; or 
e.  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specially designed for carrying out the said process.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
B.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna JIang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        6/12/2022